EXAMINER’S AMENDMENT 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 

Title
The title of the design is objectional for not clearly designation the article embodying the design, 37 C.F.R. 1.153. The word “building” shown in parentheses is understood as referring to the possible intended use of the article, i.e. a Framework for building. For clarity and proper form, the title has been amended to reflect the above understating and now reads:

- - Framework for building - - 
 
The title has been amended at each occurrence thereof throughout the specification, Original Oath or Declaration excepted.

Reasons for Allowance
The appearance of the claimed design, showing a square frame truss-like support with four parallel runs shown with adjacent angular connections running the length of the runs, and with square end caps at each end of the frame, is similar in appearance to features shown in the designs of prior art references, US Patents 2936051, 9909299 and Patent Application Publication 20190078330. However, the appearance of the four sides of the end caps shown running the length of the frame and their appearance set inside the lower end portions of the four parallel runs, as shown in the claimed design, creates a change in the overall appearance of the design that patently distinguishes the claim from the references cited.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 9/14/2022